DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	This application has been filed as a divisional application of 16/443,179 (USPN 11,187,135). The claims presented in this application require a vehicle exhaust system having an outlet from the second volume passageway positioned axially upstream of the inlet (functionally requiring a fluid flow direction change when used as part of a vehicle exhaust system).  This limitation is not disclosed in the patent and thus a double patenting rejection has not been presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "between the exhaust gas inlet and the exhaust gas outlet" in lines 8-9.  There is insufficient antecedent basis for the exhaust gas inlet and the exhaust gas outlet limitations in the claim.  Claims 18-21 depend from claim 17 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2008/0017444 A1 to Dowdy (Dowdy).

With regard to claim 1, Dowdy discloses a vehicle exhaust system (Dowdy, title, abstract) for allowing passage of exhaust gasses therethrough, the vehicle exhaust system comprising: 

    PNG
    media_image1.png
    374
    764
    media_image1.png
    Greyscale

a first pipe (30, fig. 2, paragraph 0019) having a first end (as labeled in annotated fig. 2 above) and a second end (as labeled in annotated fig. 2 above); 
the first end defining an exhaust gas inlet (the mouth of inner pipe 30 at the first end) and the second end defining an exhaust gas outlet (32, fig. 2, paragraph 0019); 
a second pipe (40, fig. 2, paragraph 0019) positioned downstream of the first pipe (as shown in fig. 2, the first end of the first pipe extends beyond the third end of the second pipe resulting in the second pipe being positioned downstream of the first pipe) and having a third end (as labeled in annotated fig. 2 above) and a fourth end (as labeled in annotated fig. 2 above), at least a portion of the second end of first pipe is positioned within the third end of the second pipe (as shown in fig. 2) defining an overlap (the annular space between first pipe 30 and second pipe 40) between the second end of the first pipe and the third end of the second pipe (shown fig. 2); 
the first pipe and the second pipe together defining a volume (the space inside first pipe and in the annular space between the first and second pipes) for the exhaust gasses (paragraph 0006); 
the volume comprising: a first volume passageway (the space between the exhaust gas inlet of the first pipe and the plurality of openings defining the exhaust gas outlet) between the exhaust gas inlet and the exhaust gas outlet; 
a second volume passageway (defined by the annular space between the first pipe 30 and the second pipe 40 downstream of what is labeled as “inlet” in annotated fig. 2 above) defined by the overlap of the second pipe and the first pipe and having an inlet (as labeled in annotated fig. 2 above) for exhaust gasses into the second volume passageway and an outlet (44, fig. 2, paragraph 0040) from the second volume passageway positioned axially upstream of inlet (as shown in annotated fig. 2, the outlet of the second volume passageway is positioned axially upstream of the inlet when the initial direction of exhaust gases from the first end to the second end of the first pipe is considered to be the downstream direction.  As shown in fig. 2, the direction of exhaust gas flow is reversed as the exhaust gases transit from the inlet of the second volume passageway toward the outlet); and 
wherein the inlet is positioned downstream of the exhaust gas outlet (the flow direction is reversed as the exhaust gases move from the exhaust gas outlet toward what is labeled as “inlet” in annotated fig. 2 above. As is shown in annotated fig. 2 the inlet of the second volume passageway is positioned downstream of the exhaust gas outlet of the first volume passageway).

With regard to claim 2, Dowdy discloses the vehicle exhaust system of claim 1 as set forth above, and further discloses wherein the first volume passageway is a primary exhaust gas passageway (the first volume passageway is considered to be the primary exhaust passageway as this volume receives the exhaust gases before the second volume passageway) and the second volume passageway is a secondary exhaust passageway (by the same reasoning, the second volume passageway is considered to be a secondary exhaust passageway since this volume receives the exhaust gases after the primary exhaust passageway).

With regard to claim 3, Dowdy discloses the vehicle exhaust system of claim 2 as set forth above, and further discloses wherein the volume of exhaust gasses flowing through the secondary exhaust gas passageway is less than a volume of the exhaust gases flowing through the primary exhaust gas passageway (this limitation describes the performance of the apparatus in its field of intended use and does not further limit the structure of the claimed apparatus.  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) See MPEP §2115.  A claim limitation that describes what an apparatus “does” is different than a limitation that describes what an apparatus “is”.  The volume of the primary exhaust gas passageway is larger than the volume of the secondary exhaust gas passageway which is defined by the annular space between nested pipes 30 and 40. Even if this limitation is amended to explicitly require the structure to accommodate a larger primary gas passageway volume than secondary gas passageway volume, Dowdy either discloses this limitation or it would be obvious to so provide).

With regard to claim 4, Dowdy discloses the vehicle exhaust system of claim 1 as set forth above, and further discloses wherein the outlet is positioned at the third end of second pipe (as shown in annotated fig. 2 above).

With regard to claim 5, Dowdy discloses the vehicle exhaust system of claim 1 as set forth above, and further discloses wherein the outlet defines one or more openings (paragraph 0044 describes the perforated section of the second pipe) within the second volume passageway such that the one or more openings provide an exhaust gas flow path (as shown by the flowpath arrows in fig. 2).

With regard to claim 6, Dowdy discloses the vehicle exhaust system of claim 1 as set forth above, and further discloses wherein a diameter of the second pipe at the third end is greater than a diameter of the first pipe at the second end (as shown in fig. 3, The diameter of the second pipe is greater than the diameter of the first pipe since the first pipe 30 is nested within second pipe 40).

With regard to claim 8, Dowdy discloses the vehicle exhaust system of claim 1 as set forth above, and further discloses wherein the first and second pipes define a tailpipe (paragraph 0006).

With regard to claim 9, Dowdy discloses a vehicle exhaust system for allowing passage of exhaust gasses (Dowdy, title, abstract) therethrough, the vehicle exhaust system comprising: 
a first pipe (30, fig. 2, paragraph 0019) having a first end (as labeled in annotated fig. 2 above) and a second end (as labeled in annotated fig. 2 above); 
the first pipe defining a first exhaust gas passageway (the space between the exhaust gas inlet of the first pipe and the plurality of openings defining the exhaust gas outlet of the first pipe) between an exhaust gas inlet (the mouth of inner pipe 30 at the first end) at the first end and an exhaust gas outlet (32, fig. 2, paragraph 0019) at the second end; 
a second pipe (40, fig. 2, paragraph 0019) positioned downstream of the first pipe (as shown in fig. 2, the first end of the first pipe extends beyond the third end of the second pipe resulting in the second pipe being positioned downstream of the first pipe) and having a third end (as labeled in annotated fig. 2 above) and a fourth end (as labeled in annotated fig. 2 above), the third end at least partially overlapping the second end (as shown in fig. 2) and defining a second exhaust gas passageway (defined by the annular space between the first pipe 30 and the second pipe 40 downstream of what is labeled as “inlet” in the annotated fig. 2 above); 
the first pipe and the second pipe together defining a volume (the space inside first pipe and in the annular space between the first and second pipes) for the exhaust gasses in the first and second exhaust gas passageways; 
the volume comprising: the first exhaust gas passageway (the space between the exhaust gas inlet of the first pipe and the plurality of openings defining the exhaust gas outlet defines the first exhaust gas passageway) between the exhaust gas inlet and the exhaust gas outlet (as defined above); and 
the second exhaust gas passageway defined by the overlap of the second pipe and the first pipe (as described in paragraph 0019) and having an inlet (as labeled in annotated fig. 2 above) for exhaust gasses into the second exhaust gas passageway (paragraph 0006) and an outlet (44, fig. 2, paragraph 0040) from the second exhaust gas passageway positioned axially upstream of inlet (as shown in annotated fig. 2, outlet of the second volume passageway is positioned axially upstream of the inlet when the initial direction of exhaust gases from the first end to the second end of the first pipe is considered to be the downstream direction.  As shown in fig. 2, the direction of exhaust gas flow is reversed as the exhaust gases transit from the inlet of the second volume passageway toward the outlet); and 
wherein the inlet is positioned downstream of the exhaust gas outlet (the flow direction is reversed as the exhaust gases move from the exhaust gas outlet toward what is labeled as “inlet” in annotated fig. 2 above. As is shown in annotated fig. 2 the inlet of the second volume passageway is positioned downstream of the exhaust gas outlet of the first volume passageway).

With regard to claim 10, Dowdy discloses the vehicle exhaust system of claim 9 as set forth above, and further disclose wherein the first exhaust gas passageway is a primary exhaust gas passageway (the first volume passageway is considered to be the primary exhaust passageway as this volume receives the exhaust gases before the second volume passageway) and the second exhaust gas passageway is a secondary exhaust gas passageway (by the same reasoning, the second volume passageway is considered to be a secondary exhaust passageway since this volume receives the exhaust gases after the primary exhaust passageway).

With regard to claim 11, Dowdy discloses the vehicle exhaust system of claim 10 as set forth above, and further discloses wherein a volume of exhaust gasses flowing through the secondary exhaust gas passageway is less than a volume of exhaust gases flowing through the primary exhaust gas passageway (this limitation describes the performance of the apparatus in its field of intended use and does not further limit the structure of the claimed apparatus.  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) See MPEP §2115.  A claim limitation that describes what an apparatus “does” is different than a limitation that describes what an apparatus “is”.  Even if this limitation is amended to explicitly require the structure to accommodate a larger primary gas passageway volume than secondary gas passageway volume, Dowdy either discloses this limitation or it would be obvious to so provide).

With regard to claim 12, Dowdy discloses the vehicle exhaust system of claim 9 as set forth above, and further discloses wherein the outlet is positioned at the third end of second pipe (as shown in annotated fig. 2 above).

With regard to claim 13, Dowdy discloses the vehicle exhaust system of claim 9 as set forth above, and further discloses wherein the outlet defines one or more openings  (paragraph 0044 describes the perforated section of the second pipe) within the second gas passageway such that the one or more openings provide an exhaust gas flow path (as shown by the flowpath arrows in fig. 2).

With regard to claim 14, Dowdy discloses the vehicle exhaust system of claim 9 as set forth above, and further discloses wherein a diameter of the downstream pipe at the third end is greater than a diameter of the upstream pipe at the second end (as shown in fig. 3, The diameter of the second pipe is greater than the diameter of the first pipe since the first pipe 30 is nested within second pipe 40).

With regard to claim 16, Dowdy discloses the vehicle exhaust system of claim 9 as set forth above, and further discloses wherein the first and second pipes define a tailpipe (paragraph 0006).

With regard to claim 17 and in view of the 112 rejection above to interpret the claim as best understood, Dowdy discloses a tubular component for a vehicle exhaust system (Dowdy, title, abstract) comprising: 
an upstream pipe (30, fig. 2, paragraph 0019) having a first end (as labeled in annotated fig. 2 above) and a second end (as labeled in annotated fig. 2 above); 
a downstream pipe (40, fig. 2, paragraph 0019) having a third end (as labeled in annotated fig. 2 above) and a fourth end (as labeled in annotated fig. 2 above), at least a portion of the second end of first pipe is positioned within the third end of the second pipe (as shown in fig. 2) defining an overlap between the second end of the first pipe and the third end of the second pipe (as described in paragraph 0019); and 
wherein the upstream pipe and the downstream pipe together defining a volume (the space inside first pipe and in the annular space between the first and second pipes) for the exhaust gasses (paragraph 0006); 
the volume comprising: 
a first volume passageway between the exhaust gas inlet and the exhaust gas outlet (the first volume passageway is the space between the mouth of the first pipe 30 which is considered the exhaust gas inlet and the plurality of openings 32 that define the exhaust gas outlet); 
a second volume passageway (defined by the annular space between the first pipe 30 and the second pipe 40 downstream of what is labeled as “inlet” in the annotated fig. 2 above) defined by the overlap of the downstream pipe and the upstream pipe (paragraph 0019) and having an inlet (as labeled in annotated fig. 2 above) for exhaust gasses into the second volume passageway and an outlet (44, fig. 2, paragraph 0040) from the second volume passageway positioned axially upstream of inlet (as shown in annotated fig. 2, the outlet of the second volume passageway is positioned in an axial upstream direction of the inlet when the initial direction of exhaust gases from the first end to the second end of the first pipe is considered to be the downstream direction.  As shown in fig. 2, the direction of exhaust gas flow is reversed as the exhaust gases transit from the inlet of the second volume passageway toward the outlet); and 
wherein the inlet is positioned downstream of the exhaust gas outlet (the flow direction is reversed as the exhaust gases move from the exhaust gas outlet toward what is labeled as “inlet” in annotated fig. 2 above. As is shown in annotated fig. 2 the inlet of the second volume passageway is positioned downstream of the exhaust gas outlet of the first volume passageway).

With regard to claim 18, Dowdy discloses the tubular component of claim 17 as set forth above, and further discloses wherein the first volume passageway is a primary exhaust gas passageway  (the first volume passageway is considered to be the primary exhaust passageway as this volume receives the exhaust gases before the second volume passageway) and the second exhaust gas passageway is a secondary exhaust gas passageway (by the same reasoning, the second volume passageway is considered to be a secondary exhaust passageway since this volume receives the exhaust gases after the primary exhaust passageway).

With regard to claim 19, Dowdy discloses the tubular component of claim 18 as set forth above, and further discloses wherein the volume of exhaust gasses flowing through the secondary exhaust gas passageway is less than a volume of the exhaust gases flowing through the primary exhaust gas passageway (this limitation describes the performance of the apparatus in its field of intended use and does not further limit the structure of the claimed apparatus.  "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) See MPEP §2115.  A claim limitation that describes what an apparatus “does” is different than a limitation that describes what an apparatus “is”.  Even if this limitation is amended to explicitly require the structure to accommodate a larger primary gas passageway volume than secondary gas passageway volume, Dowdy either discloses this limitation or it would be obvious to so provide).

With regard to claim 20, Dowdy discloses the tubular component of claim 17 as set forth above, and further discloses wherein the outlet is positioned at the third end of downstream pipe (as shown in annotated fig. 2 above).

With regard to claim 21, Dowdy discloses the vehicle exhaust system of claim 19 as set forth above, and further discloses wherein the fourth end of the second pipe defines a primary exhaust gas flow path and the volume outlet defines a secondary exhaust gas flow path (as shown in annotated fig. 2).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0017444 A1 to Dowdy (Dowdy).

With regard to claims 7 and 15, Dowdy disclose the vehicle exhaust system of claims 1 and 9, but fails to disclose wherein the first pipe and the second pipe are joined together by welding (This limitation is considered to be a product by process claim, but will be interpreted to require a weld joining the first and second pipes).
	Dowdy discloses the existence of tabs (50, fig. 4, paragraph 0023) and the function of spacing the pipes.  Dowdy does not disclose how the tabs are secured. It would have been obvious to one having ordinary skill in the art at the time of filing to weld the pipes 20/30/40, tabs 50/50, and plates 52/54 to secure the exhaust system of Dowdy since welding is one of a limited number of well-known joining methods and it would have been obvious to try welding to assemble the device of Dowdy.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753